Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in responsive to amendment filed on 1/27/22. Claims 21-40 are pending.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The following rejection finds basis in the most recently issued guidance published in the Federal Register on 7 January 2019 entitled “2019 Revised Patent Subject Matter Eligibility Guidance”, available at <https://www.federalregister.gov/documents/2019/01/07/2018-28282/2019-revised-patent-subject-matter-eligibility-guidance>. The 2019 Revised Patent Subject Matter Eligibility Guidance applies the subject matter eligibility test as described within recently revised MPEP § 2106, revision 08.2017, namely, the “Alice/Mayo test” or “Mayo test” as laid out by the Supreme Court as a framework for determining claimed subject matter eligibility. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). Note that the 2019 supersedes all versions of the USPTO's “Eligibility Quick Reference Sheet Identifying Abstract Ideas” (first issued in July 2015 and updated most recently in July 2018). 
In sum, the 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO's Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim. (Examiner’s emphasis added.)
As will be explained, these claim(s) are directed to a judicial exception, namely, an abstract idea, that is not integrated into a practical application without significantly more and are therefore directed to ineligible subject matter.


Under STEP 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG)
Under STEP 2A Prong One: 
The first step of the Alice/Mayo test (aka. “Step 2A”) is determining whether the claims are directed to a judicial exception. See MPEP § 2106.04.
The 2019 Revised Patent Subject Matter Eligibility Guidance has revised former Step 2A into a “two-prong inquiry”. In Prong One, examiners evaluate whether the claim recites a judicial exception.” It further instructs that “To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.” 

Step 2A – Prong 1: Judicial Exception Recited: Yes.
Claims 21-40, recite steps of “…  [a] receiving, by an orchestration server, from a user a selection of a set of nodes of said plurality of nodes that are preferred as leader nodes, each of said set of nodes being identified by a corresponding unique identifier of a set of identifiers (human reviewer to evaluate by observation);  and [b] performing determination of a leader node by combined operation of said plurality of nodes and said orchestration server, wherein said determination comprises setting a first node of said set of nodes as a leader node in said distributed data service in view of said selection by said user (human reviewer to evaluate by observation i.e. determine the node), wherein said performing is performed after said selection being received from said user, [c] whereby said set of nodes are identified in said distributed data service prior to said performing in view of said corresponding unique identifiers (human reviewer to evaluate by observation i.e. assigning the ID or name of the nodes).  However these steps fall within the “Mental Processes and Mathematical concepts” 2019 PEG grouping as concepts performed in the human mind and mathematical relationships.  For example, steps of "[a]-[c], the steps that are practically perform by the human mind or with the aid of pen and paper and can be a mathematical relationship based on the algorithm define in claims 24. Nothing in the claim element precludes the step from practically being performed in the human mind. Thus the claim recites a Mental Processes and Mathematical concepts.

Under STEP 2A Prong Two, This judicial exception is not integrated into a practical application. 
The 2019 Revised Patent Subject Matter Eligibility Guidance instructs that “If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two.” The guidance further instructs that “In Prong Two, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” The guidance also further instructs that “Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional 

Claims 21-40 recite additional elements of “one or more processors …memory”, “[a] receiving…[b] performing…[c] selection…” , where the limitations are pre and post extra solution activity for steps of the abstract idea discussed above.  The one or more processors are recited at a high-level of generality (i.e., as a generic device performing generic computer functions of messaging service environment) such that it amounts to no more than mere instructions to apply the exception using a generic computer, see Specification ¶ [122-129].  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. That is, other than reciting “one or more processors…memory”, nothing in the claim elements preclude the steps from practically falls within in the Mental Processes and Mathematical concepts” 2019 PEG grouping as Mental Processes and Mathematical concepts. Accordingly, the claims recite an abstract idea.  

claims 21-40  is using generic computing device for storing and matching electronic activity than a technological solution is evidenced by the claim's failure to recite anything other than generic hardware outside of the abstract idea. See Specification ¶ [0764, 0777], which is operational with numerous other general purpose ... computing system Mental Processes and Mathematical concepts.

Similarly, the Supreme Court in Alice (573 U.S. 208, at 226) reviewed a method claim requiring "the use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions." Id. at 224 ( citations omitted). The petitioner in Alice emphasized that the method claims "recite specific hardware configured to 
claims. Id. ( citations omitted).
Here, claims 21-40 does not recite additional details, functionality or specialized processes to the recited generic components noted supra to distinguish itself from the analysis in Alice.

Under Step 2B,

The next step of the Alice/Mayo test (ie. “step 2B”) is determining whether the claims recites additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The 2019 Revised Patent Subject Matter Eligibility Guidance instructs that “[I]f a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself)...If the examiner determines that the element and combination of elements does not amount to 
The guidance also instructs that “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B.”

 Claims 21-40 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “processor…memory…” no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. These additional elements comprise well-understood, routine, conventional computing elements (see BASCOM Global Internet Services v. AT&T Mobility LLC, 827 F .3d 1341 (Fed. Cir. 2016) holding recites generic computer, network and Internet components, none of which is inventive by itself) see also Two-Way Media Ltd. V. Comcast Cable Communications, LLC, 2017 U.S. App. LEXIS 21706 at 14 (Fed. Cir. Nov. 1, 2017) finding “Nothing in the claims or their constructions, including the use of “intermediate computers,” requires anything other than conventional computer and network components operating according to their ordinary functions”, see also “simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one.” Accenture Global Service v. Guidewire Software, Inc., 728 F.3d 1336 (Fed. Cir. 2013) at 1345; see also the prohibition against patenting an abstract principle by attempting to limit the use of the [principle] to a particular technological environment (see Diehr, 450 U.S. at 191; “attempts to limit the abstract concept to a computer implementation and to a specific industry thus do not provide additional substantive limitations to avoid preempting the abstract idea of [the] system” Accenture Global Service v. Guidewire Software, Inc., 728 F.3d 1336 (Fed. Cir. 2013)); Classen as an example case identifying a mental process. Specifically, "[c]oncepts relating to data comparisons that can be performed mentally or are analogous to human mental work." See MPEP § 2106.04(a)(2), sections III and III A.  

Again, after reconsideration of whether the claim’s limitations individually or as a whole would reasonably be considered to be an inventive concept, the Examiner finds that they are not. With respect to the above limitations that fail to improve the functioning of a computer, the technology or technical field and/or generally link the use of a judicial exception to a particular technological environment or field of use, it cannot be reasonably said that the additional elements, individually or in combination, would express an inventive concept. Furthermore, the Examiner finds that the additionally recited steps recited the dependent claims were well-understood, routine, conventional before the effective filing date of these claims for the same reasons.
Therefore, all limitations considered in combination as a whole do not amount to significantly more because they purport, at best, to perform mathematical functionality without any practical application outside of the mathematical manipulations. This does 
Therefore, the additionally recited limitations individually or in combination as a whole in Claims 21-40 fail to amount to significantly more than the abstract idea.  Therefore, Claims 21-40 are not directed to patent-eligible subject matter.

Response to Arguments

(A) Applicant argues ".... A. Prong One of step 2A: The claimed subject matter is not directed to an Abstract Idea In page 5 of the Pre-Interview Communication, it has been alleged that the steps of claim 21 fall within "Mental Processes and Mathematical Concepts" (see page 5 of the Pre-Interview Communication).With respect to "mental processes" rejection, it 1s pointed out that amended claim 21 recites that the steps are tied to specific components of a distributed data service infrastructure. Clearly the steps are not concepts performed in the human mind, and cannot be reasonably said to be covering observations, evaluations, judgements or opinion that can be characterized as mental processes under the Updated 2019 PEG. With respect to "Mathematical Concepts" rejection, the amended claims recite no mathematical relationships, formulas or equations...  ” (from remarks page 7).
As to point (A), Examiner respectfully disagrees, none of the limitations recite technological implementation details for any of these steps, but instead recite only results desired 
The focus of the claims is not on such an improvement in computers as tools, but rather on abstract ideas that use computers as tools.
Taking the claim elements individually, the function performed by the computer at each step of the process is purely conventional. Using a computer to receiving and performing based on the selection of the nodes based on the identifier, one of the most basic functions of a computer. All of these computer functions are well-understood, routine, conventional activities previously known to the trading industry. See Elec. Power Grp., 830 F.3d 1354; see also In re Katz Interactive Call Processing Patent Litig, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP Am., Inc. v. Investpic, LLC, 890 F.3d 1016, 1022 (Fed. Cir. 2018) (internal citation omitted).

(B) Applicant argues "....  B. Prong Two of step 2A: Integration into a Practical Application…Amended claim 21 as a whole recites a technique for determining a leader node for a cluster of clusters together providing a distributed data service. This clearly qualifies as a practical application. In addition, the Updated 2019 PEG clarifies that improvements to the functioning of computer or other technology or technical field also renders a claim patent eligible under step one of Alice analysis. Here, the claimed technique, by ensuring adequate control to the user to specify leader nodes, operates to optimize read/write latencies by avoiding unnecessary network overheads (See paragraph 0089 of the specification as filed). Step 2B: The claims Provide Inventive Concepts…Appellants position that the claimed subject matter of each claim 20- 24 satisfies the “significantly more” test under step 2B of the Alice Test.” (from remarks pages 7-9).
As to point (B), Examiner respectfully disagrees, all of these computer functions are well-understood, routine, conventional activities previously known to the trading industry. See Elec. Power Grp., 830 F.3d 1354; see also In re Katz Interactive Call Processing Patent Litig, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP Am., Inc. v. Investpic, LLC, 890 F.3d 1016, 1022 (Fed. Cir. 2018) (internal citation omitted).
Considered as an ordered combination, the computer components of Appellant's method add nothing that is not already present when the steps are considered separately. The sequence of receiving and performing is equally generic and conventional or otherwise held to be abstract. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir.2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction); Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. The Specification spells out different generic equipment and parameters that might be applied using this concept and the particular steps such conventional processing would entail based on the concept of information access under different scenarios. See Specification ¶ [0764, 0777], which is operational with numerous other general purpose ... computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system include, but are not limited to ... any of the above systems or devices, and the like"); Specification ¶ [0186, 0191] ("flowchart illustrations .. . can be implemented by computer readable program instructions ...instructions may be provided to a processor of a general purpose computer ... or other programmable data processing apparatus"). Spec, ¶ 0041, 0145.In Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315,1329 (Fed. Cir. 2017), the Federal Circuit concluded that claims directed to the use of an index to search for and retrieve data constituted an abstract idea as well as a well-known, routine and conventional process. See id. at 1327("the abstract idea of creating an index and using that index to search for and retrieve data ... organizing and accessing records through the creation of an index-searchable database, includes longstanding conduct that existed well before the advent of computers and the Internet" ( quotations omitted)); id. At 1329 (using an index to receive a request for information and delivering records constitute "no more than the performance of well-understood, routine and conventional activities previously known in the industry" ( citations, brackets, and quotations omitted)). Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea of information access and computation using some unspecified, generic computer. Under our precedents, that is not enough to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        

3/8/22